UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

LASHAN D. HILL,
                                                             DECISION & ORDER
                              Plaintiff,
                                                             17-CV-6532P
               v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                        Defendant.
_______________________________________



                                PRELIMINARY STATEMENT

               Plaintiff Lashan D. Hill (“Hill”) brings this action pursuant to Section 205(g) of

the Social Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (the “Commissioner”) denying her applications for

Supplemental Security Income Benefits and Disability Insurance Benefits (“SSI/DIB”).

Pursuant to 28 U.S.C. § 636(c), the parties have consented to the disposition of this case by a

United States magistrate judge. (Docket # 16).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 10, 13). For the

reasons set forth below, this Court finds that the decision of the Commissioner is supported by

substantial evidence in the record and accords with applicable legal standards. Accordingly, the

Commissioner’s motion for judgment on the pleadings is granted, and Hill’s motion for

judgment on the pleadings is denied.
                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)     whether the claimant is currently engaged in substantial
                       gainful activity;

               (2)     if not, whether the claimant has any “severe impairment”
                       that “significantly limits [the claimant’s] physical or mental
                       ability to do basic work activities”;

               (3)     if so, whether any of the claimant’s severe impairments
                       meets or equals one of the impairments listed in Appendix
                       1 of Subpart P of Part 404 of the relevant regulations;

               (4)     if not, whether despite the claimant’s severe impairments,
                       the claimant retains the residual functional capacity to
                       perform his past work; and

               (5)     if not, whether the claimant retains the residual functional
                       capacity to perform any other work that exists in significant
                       numbers in the national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

                                                  3
step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.       Parties’ Contentions

                Hill contends that the ALJ’s determination that she is not disabled is not

supported by substantial evidence and is the product of legal error. (Docket # 10-1). First, she

challenges the ALJ’s Residual Functional Capacity (“RFC”) assessment on the grounds that the

ALJ failed to weigh properly the medical opinions of her treating providers, Jeffrey J. Harp

(“Harp”), MD, and Maureen Richardson (“Richardson”), NP. (Docket ## 10-1 at 14-16; 15 at

3-4). Next, Hill contends that the ALJ’s RFC is not supported by substantial evidence because it

is not supported by the opinion of Harbinder Toor (“Toor”), MD – the medical opinion to which

the ALJ afforded “significant weight.” (Docket ## 10-1 at 16; 15 at 2). Finally, Hill maintains

that the ALJ’s credibility analysis was flawed. (Docket # 10-1 at 17-21).

                The Commissioner maintains that the ALJ properly weighed the medical opinions

of record and that substantial evidence supports his conclusions. (Docket # 13-1 at 13-19). The

Commissioner further maintains that the ALJ properly evaluated Hill’s credibility. (Id. at

19-23).



III.      Analysis

          A.    The ALJ’s RFC Assessment

                An individual’s RFC is her “maximum remaining ability to do sustained work

activities in an ordinary work setting on a continuing basis.” Melville v. Apfel, 198 F.3d 45, 52


                                                 4
(2d Cir.1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (1996)). In making an RFC

assessment, the ALJ should consider “a claimant’s physical abilities, mental abilities,

symptomology, including pain and other limitations which could interfere with work activities

on a regular and continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d 200, 221 (N.D.N.Y. 2009)

(citing 20 C.F.R. § 404.1545(a)). “To determine RFC, the ALJ must consider all the relevant

evidence, including medical opinions and facts, physical and mental abilities, non-severe

impairments, and [p]laintiff’s subjective evidence of symptoms.” Stanton v. Astrue, 2009 WL

1940539, *9 (N.D.N.Y. 2009) (citing 20 C.F.R. §§ 404.1545(b)-(e)), aff’d, 370 F. App’x 231 (2d

Cir. 2010).

                  An ALJ should consider “all medical opinions received regarding the claimant.”

See Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005) (citing 20 C.F.R.

§ 404.1527(d))1. Generally, a treating physician’s opinion is entitled to “controlling weight”

when it is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2); see also Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010)

(summary order) (“the ALJ [must] give controlling weight to the opinion of the treating

physician so long as it is consistent with the other substantial evidence”). Thus, “[t]he opinion of

a treating physician is generally given greater weight than that of a consulting physician, because

the treating physician has observed the patient over a longer period of time and is able to give a

more detailed picture of the claimant’s medical history.” Salisbury v. Astrue, 2008 WL 5110992,

*4 (W.D.N.Y. 2008).




         1
           This regulation applies to claims filed before March 27, 2017. For claims filed on or after March 27,
2017, the rules in 20 C.F.R. § 404.1520c apply.
                                                         5
               “An ALJ who refuses to accord controlling weight to the medical opinion of a

treating physician must consider various ‘factors’ to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The ALJ must explicitly

consider:

               (1)     the frequency of examination and length, nature, and extent
                       of the treatment relationship,

               (2)     the evidence in support of the physician’s opinion,

               (3)     the consistency of the opinion with the record as a whole,

               (4)     whether the opinion is from a specialist, and

               (5)     whatever other factors tend to support or contradict the opinion.

Gunter v. Comm’r of Soc. Sec., 361 F. App’x at 199. The regulations also direct that the ALJ

should “give good reasons in his notice of determination or decision for the weight he give[s]

[the claimant’s] treating source’s opinion.” Halloran v. Barnhart, 362 F.3d at 32 (quoting 20

C.F.R. § 404.1527(c)(2)); Burgess v. Astrue, 537 F.3d 117, 129-30 (2d Cir. 2008) (“[a]fter

considering the above factors, the ALJ must comprehensively set forth his reasons for the weight

assigned to a treating physician’s opinion[;] . . . [f]ailure to provide such ‘good reasons’ for not

crediting the opinion of a claimant’s treating physician is a ground for remand”) (citations and

quotations omitted); Wilson v. Colvin, 213 F. Supp. 3d 478, 482-83 (W.D.N.Y. 2016) (“an ALJ’s

failure to follow the procedural requirement of identifying the reasons for discounting the

opinions and for explaining precisely how those reasons affected the weight given denotes a lack

of substantial evidence, even where the conclusion of the ALJ may be justified based on the

record”) (alterations, citations, and quotations omitted). “This requirement allows courts to

properly review ALJs’ decisions and provides information to claimants regarding the disposition



                                                  6
of their cases, especially when the dispositions are unfavorable.” Ashley v. Comm’r of Soc. Sec.,

2014 WL 7409594, *1 (N.D.N.Y. 2014) (citing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)).

                  Between January 2014 and June 2014, Richardson authored two opinions

assessing Hill’s work-related physical limitations. (Tr. 540-43, 545-48). Generally, Richardson

opined that Hill was unable to engage in work-related activity, primarily due to her chronic back

and knee pain. (Id.). In her January 2014 opinion, Richardson opined that Hill was able walk

and sit approximately one to two hours during an eight-hour workday and was unable to push,

pull, bend, lift, or carry. (Tr. 543). In June 2014, Richardson opined that Hill was able to walk

approximately one to two hours, stand for approximately three hours,2 and sit for two to four

hours during an eight-hour workday. (Tr. 548). She further indicated that Hill was limited to

lifting ten pounds. (Id.).

                  Toor conducted a physical examination of Hill on February 21, 2014.

(Tr. 376-80). He noted that she complained of back pain that caused difficulty standing,

walking, sitting, bending, lifting, or lying down, as well as migraine headaches. (Id.). Hill

reported that she was able to care for her personal hygiene, cook, clean, do laundry, and grocery

shop. (Id.). According to Toor, upon examination, Hill was not in acute distress, walked with a

normal gait, and was able to walk on her heels and toes without difficulty, although she had

difficulty getting out of the chair and did not attempt to squat. (Id.). Other than range of motion

limitations in Hill’s lumbar spine, Toor’s physical examination produced essentially normal

findings. (Id.). He noted full range of motion in Hill’s knees and full strength and dexterity in

her hands. (Id.). Toor opined that Hill had moderate limitations for prolonged standing, walking

and sitting, and moderate to severe limitations for bending and lifting. (Id.). He also indicated


         2
            The ALJ read the opinion as reflecting a three-hour standing limitation. Neither party disputes the ALJ’s
interpretation, although the notation is difficult to decipher.
                                                          7
that pain interfered with Hill’s daily routine and that she should avoid exposure to environmental

irritants. (Id.).

                    Harp authored opinions regarding Hill’s physical limitations in November 2015

and January 2016. (Tr. 556-59, 589-90). The January 2016 opinion was co-signed by

Richardson. (Id.). In his October 2015 opinion, Harp indicated that Hill suffered from back pain

and fatigue, appeared uncomfortable, walked with an antalgic gait, and was unable to heel and

toe walk or squat. (Tr. 556-59). According to Harp, Hill was able to walk, stand, sit, push, pull,

bend, lift, and carry approximately one to two hours during an eight-hour workday. (Id.).

                    Harp’s January 2016 opinion indicated that Hill suffered from high blood

pressure, narcolepsy, sleep apnea, osteoarthritis of the thoracic spine, hand arthritis and knee

arthritis. (Tr. 589-90). He indicated that she suffered from moderate to severe pain in her back,

right knee and right hand, was unable to stand or sit for periods of time, and her chronic hand

pain limited her ability to engage in assembly work. (Id.). Harp opined that Hill would be

absent more than four days a month and would need to take an unscheduled break every two

hours. (Id.). According to Harp, Hill could sit, stand, and walk less than two hours during an

eight-hour workday and could occasionally lift and carry less than ten pounds. (Id.).

                    I conclude that the ALJ provided “good reasons” for his decision to assign limited

weight to Harp’s and Richardson’s opinions. In his decision, the ALJ accorded the opinions

“little weight” because the significant limitations assessed by both providers were inconsistent

with Hill’s treatment records, her self-reports of her daily activities, and the record as a whole.

(Tr. 39-42).

                    Specifically, the ALJ noted that the significant physical limitations assessed by

Richardson and Harp were inconsistent with Hill’s overall treatment history, which included


                                                     8
minimal and fairly conservative treatment. (Id.). As the record demonstrates, Hill received

sporadic treatment for her back impairment – attending appointments with her primary care

providers Richardson and Harp for a few months beginning in August 2013 and then again from

August 2015 through December 2015. (Tr. 334-56, 382-411, 565-87). Hill was referred to

physical therapy, which she attended between December 2013 and April 2014 (Tr. 364-75,

447-78), and to a pain management clinic which she attended between June 2014 and August

2015 (Tr. 413-45).

                 The record does not reveal why Hill stopped attending physical therapy, although

later treatment notes suggest that she reported that physical therapy was not beneficial. (Tr. 397,

417). The physical therapy treatment notes, by contrast, suggest that therapy did offer some

relief. (Tr. 451-52, 457, 467, 469). Further, as noted by the ALJ, Hill voluntarily stopped

treatment at the pain management clinic, which the ALJ found inconsistent with Hill’s professed

symptoms of debilitating pain.3 (Tr. 42, 445). Evidently, Hill was never referred to an

orthopedic or neurological specialist to assess whether she might benefit from surgical

intervention. Although Hill disagrees with the ALJ’s characterization of her treatment as

“conservative” (Docket # 10-1 at 16), the ALJ was within his discretion to assess the nature of

Hill’s treatment in weighing the medical opinions of record, as well as her credibility. Robinson

v. Comm’r of Soc. Sec., 2018 WL 3583236, *6 (W.D.N.Y. 2018) (“[t]he ALJ also did not err in

noting that [p]laintiff’s treatment was conservative”).




          3
            Hill contends that the ALJ’s decision suggests that she stopped pain management due to a decrease in her
pain. (Docket # 10-1 at 18). I do not interpret the ALJ’sdecision to imply that Hill experienced an improvement;
rather, the ALJ noted that Hill’s decision to voluntarily discontinue pain management treatment was inconsistent
with her complaints of ongoing, debilitating pain. Additionally, although Hill apparently reported to Harp that the
pain management clinic informed her that there were no further treatments available, the pain management treatment
notes reflect that she voluntarily discontinued treatment. (Tr. 383, 445).
                                                         9
               Further, the ALJ noted that many of the findings and limitations in Harp’s and

Richardson’s opinions were contradicted by the medical record, which demonstrated minimal

clinical findings and treatment limited to complaints of back pain. (Tr. 39-42). For instance,

Harp’s November 2015 opinion indicated that Hill appeared uncomfortable, was unable to heel

and toe walk, and walked with an antalgic gait. (Tr. 558). These findings appear at odds with

the treatment records that demonstrate that Hill appeared “generally well” during her last visit

with Harp and with other medical examinations that noted her gait was normal and she was able

to toe and heel walk. (Tr. 378, 418, 423, 428, 440, 445, 504, 571).

               The ALJ also observed that both Harp and Richardson assessed that Hill suffered

from impairments that were not supported by their treatment notes. (Tr. 39-42). For example,

Harp explicitly assessed that Hill suffered from arthritis in her hand that limited her ability to

engage in work-related activities, even though his treatment notes contain no references to

treatment or complaints for the impairment. (Tr. 589). Similarly, Richardson assessed that Hill

suffered from chronic knee pain, even though the treatment notes do not suggest that Hill

complained to her or Harp of any symptoms associated with this impairment or received any

knee treatment from them. (Tr. 541, 546-47).

               Although treatment notes submitted after the ALJ’s decision suggest that Hill

began to receive knee and hand treatment (Tr. 8-25, 49-147), the record before the ALJ revealed

minimal, if any, limitations stemming from these alleged impairments. Although Hill testified

during the hearing that she had some pain in her knee and suffered from “tendinitis” in her

biceps, she mentioned neither in her application for benefits. (Tr. 159, 163, 292). Similarly,

during her examination with Toor, Hill specifically denied suffering from “pain in the biceps

muscles or biceps tendinitis,” and, although she mentioned having had a knee surgery


                                                  10
approximately ten years earlier, she did not complain of any ongoing pain in her knee. (Tr. 376).

Indeed, upon examination, Toor found full range of motion in Hill’s knees and full strength and

dexterity in her arms and hands. (Tr. 378-79). Similarly, although Hill sometimes complained

to her pain management physician of back pain that radiated to her knee, she did not report any

ongoing chronic knee pain. (Tr. 413-45).

               Hill maintains that any inconsistencies relating to these impairments are irrelevant

to Hill’s ability to perform sedentary work, particularly her ability to perform the sitting,

standing, and lifting requirements of such work, and thus do not justify discounting Harp’s and

Richardson’s opinions. (Docket # 10-1 at 15). I disagree. Although Harp’s and Richardson’s

opinions do not make clear the extent to which they assessed limitations relating to Hill’s alleged

knee or hand impairments, such impairments undoubtedly could affect an individual’s ability to

sit, stand, walk and lift. Indeed, Hill testified that she suffered from “tendinitis” that limited her

ability to lift and carry. (Tr. 163-64). In any event, it is within the ALJ’s discretion “to discount

a treating physician’s [opinion] where the limitations listed on the form stand alone, and were

never mentioned in the physician’s numerous records of treatment nor supported by any

objective testing or reasoning. Cline v. Colvin, 771 F.3d 1098, 1104 (8th Cir. 2014) (quoting

Reed v. Barnhart, 399 F.3d 917, 921 (8th Cir. 2005)).

               Finally, the ALJ determined that the limitations assessed by Harp and Richardson

were contradicted by other evidence in the record, particularly Hill’s own statements concerning

her ability to perform activities of daily living. The ALJ did not err in this assessment. As the

ALJ noted, Harp and Richardson found that Hill’s ability to walk, stand, sit, lift, and carry was

significantly limited. (Tr. 540-43, 545-48, 556-59, 589-90). The record, however, contains

references to Hill’s ability to perform activities of daily living unassisted, including caring for


                                                  11
her personal hygiene, cooking, performing household chores including cleaning and laundry, and

shopping. (Tr. 301, 303-04, 377). In addition, the record contains repeated references to her

ability to care for her infant niece and her grandchildren “several days a week.” (Tr. 422, 427,

571). While Hill is correct that the frequency and duration for which she engaged in babysitting

activities is not entirely clear from the record (Docket # 10-1 at 19-20), the fact that she engaged

in such activities at all is at odds with the significant limitations assessed by Harp and

Richardson, as well as Hill’s complaints of debilitating impairments.

               Any suggestion by Hill that the ALJ was not permitted to consider her daily

activities in formulating her RFC is incorrect. See Durante v. Colvin, 2014 WL 4843684, *2

(D. Conn. 2014) (ALJ properly discussed plaintiff’s activities of daily living when formulating

RFC; “[w]hile that court’s admonition as to the ill wisdom of relying thoughtlessly on evidence

of a claimant’s ability to manage activities of daily living . . . for the purpose of discrediting

evidence of more serious-seeming RFC restrictions in the work context is well-taken, the ALJ

does not appear to have erred in this way here”); Prue v. Comm’r of Soc. Sec., 2014 WL 37669,

*10 (D. Vt. 2014) (“[i]t was proper for the ALJ to consider [plaintiff’s] daily activities in

determining her RFC”); Bonville v. Colvin, 2013 WL 3745882, *5 (N.D.N.Y. 2013) (“[c]ontrary

to [plaintiff’s] arguments, the ALJ properly considered her activities of daily living . . . , as well

as [plaintiff’s] testimony that she could work part-time, and evidence that she declared that she

was ready, willing, and able to work during the time period for which she claims disability

benefits”); DiMartino v. Astrue, 2009 WL 1652167, *3 (W.D.N.Y. 2009) (“[t]he ALJ also

properly considered [p]laintiff’s daily activities – including his part-time employment – in . . .

determining his RFC”).




                                                  12
                The ALJ carefully reviewed Hill’s longitudinal medical record and explained at

length his determination that the significant limitations assessed by Harp and Richardson were

not supported by the objective findings documented in the record or Hill’s own statements

regarding her abilities. On this record, I conclude that the ALJ did not violate the treating

physician rule by according “little” weight to the opinions for the reasons he explained. See

Harrington v. Colvin, 2015 WL 790756, *16 (W.D.N.Y. 2015) (ALJ properly discounted

treating physician opinion where it assessed limitations that were inconsistent with findings

contained in the treatment records and with admissions claimant had made concerning his

activities of daily living); Wilferth v. Colvin, 49 F. Supp. 3d 359, 362 (W.D.N.Y. 2014) (ALJ

properly weighed treating physician opinion and “adequately explained her reasons for declining

to grant controlling weight to his conclusion” where opinion was “inconsistent with other

opinions in the record, as well as statements made by the plaintiff himself, and none of the

objective test records . . . indicate[d] a level of disability greater than that reflected in the

plaintiff’s RFC, as determined by the ALJ”); Gladle v. Astrue, 2008 WL 4411655, *5 (N.D.N.Y.

2008) (ALJ properly discounted opinion of treating physician where it was inconsistent with

treatment records and objective findings of the consultative examiner).

                Hill also argues that the ALJ’s RFC assessment is not supported by substantial

evidence because it is inconsistent with Toor’s opinion, upon which the ALJ purported to rely.

(Docket ## 10-1 at 16; 15 at 2). I disagree. As noted above, Toor’s physical examination

yielded largely normal clinical findings, and he assessed that Hill would have moderate

limitations in her ability to engage in prolonged sitting, standing and walking and moderate to

severe limitations in her ability to bend and lift. (Tr. 379). These limitations are not inconsistent

with a sedentary work limitation. See Mitchell v. Colvin, 2017 WL 3188582, *17 (W.D.N.Y.


                                                   13
2017) (moderate to severe limitations for lifting and carrying not inconsistent with sedentary

work) (collecting cases); Alianell v. Colvin, 2016 WL 981864, *13 (W.D.N.Y. 2016) (“[s]ome

courts, including this [c]ourt, have held that ‘an opinion assessing moderate limitations for

sitting, standing and walking is not necessarily inconsistent with a determination that a claimant

can perform the requirements of light or medium work,’ while other courts have held that

‘moderate or severe limitations in prolonged walking are inconsistent with full range light or

medium work’”) (quoting Harrington v. Colvin, 2015 WL 790756 at *14 (collecting cases)

(brackets omitted)).

                Nor do I find that Toor’s opinion that Hill experienced pain that could interfere

with her daily routine is inconsistent with the ALJ’s conclusion that Hill could engage in the

requirements of sedentary work. See Kinder v. Colvin, 2014 WL 4184820, *2, 4, 6-7 (W.D.N.Y.

2014) (ALJ’s conclusion that plaintiff could perform sedentary work was supported by

consultative opinion to which he afforded “significant weight” even though the physician opined

that pain interfered with plaintiff’s daily routine). As explained above, the ALJ assessed Hill’s

allegations of debilitating pain at length and determined that the record as a whole, including

Toor’s opinion, supported the limitations he assessed. I find that the ALJ’s determination is

supported by substantial evidence, especially considering Hill’s own statements regarding her

ability to engage in activities of daily living.

        B.      The ALJ’s Credibility Assessment

                I turn next to Hill’s contention that the ALJ’s credibility analysis is flawed

because he misinterpreted the evidence and failed to properly consider the relevant factors.

(Docket # 10-1 at 17-21). For the reasons explained below, Hill’s credibility challenge is no

more availing than her RFC challenge.


                                                   14
               An ALJ’s credibility assessment should reflect a two-step analysis. Robins v.

Astrue, 2011 WL 2446371, *4 (E.D.N.Y. 2011). First, the ALJ must determine whether the

evidence reflects that the claimant has a medically determinable impairment or impairments that

could produce the relevant symptom. Id. (citing 20 C.F.R. § 404.1529). Next, the ALJ must

evaluate “the intensity, persistence and limiting effects of the symptom, which requires a

credibility assessment based on the entire case record.” Id. (citing 20 C.F.R. § 404.1529(c)).

The relevant factors for the ALJ to weigh include:

               (1) the claimant’s daily activities; (2) the location, duration,
               frequency and intensity of the claimant’s pain or other symptoms;
               (3) precipitating and aggravating factors; (4) the type, dosage,
               effectiveness, and side effects of any medication the claimant takes
               or has taken to alleviate [his] pain or other symptoms;
               (5) treatment, other than medication, the claimant receives or has
               received for relief of [his] pain or other symptoms; (6) any
               measures the claimant uses or has used to relieve [his] pain or
               other symptoms; and (7) other factors concerning the claimant’s
               functional limitations and restrictions due to pain or other
               symptoms.

Id. (citing 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii)).

               The ALJ concluded that Hill’s statements “concerning the intensity, persistence

and limiting effects of [her] symptoms are not entirely consistent with the evidence for the

reasons explained in this decision.” (Tr. 38). In doing so, the ALJ assessed Hill’s subjective

complaints in the context of the entire record. I disagree with Hill’s contention that the ALJ

mischaracterized the evidence in reaching his determination.

               Hill’s credibility challenge largely rests on her disagreement with the ALJ’s

characterization of the record evidence, including the conservative nature of her treatment, her

discontinuance of pain management treatment, and her ability to engage in activities of daily

living – particularly babysitting. (Docket # 10-1 at 17-21). She also maintains that the ALJ


                                                 15
improperly determined that the treating records failed to support her complaints of ongoing

migraine headaches. (Id.). None of these contentions warrants remand.

               I conclude that the ALJ applied the proper legal standards in analyzing Hill’s

subjective complaints and that substantial evidence supports the ALJ’s determination that Hill’s

complaints were “not credible” for the reasons he stated. See Luther v. Colvin, 2013 WL

3816540, *7 (W.D.N.Y. 2013) (ALJ properly assessed subjective complaints where she

“reviewed all of [p]laintiff’s subjective complaints . . . [and] properly considered [p]laintiff’s

activities of daily living, inconsistent testimony and how her symptoms affected her attempts at

maintaining a job”). As discussed at length above, I do not find that the ALJ mischaracterized

the record evidence regarding the conservative nature of Hill’s treatment, her ability to engage in

activities of daily living including voluntary child-care activities, or her decision to voluntarily

discontinue pain management treatment. Nor do I find the fact that Hill continued to be

prescribed medication to manage her migraines undercuts the ALJ’s findings that the treatment

record is devoid of complaints of ongoing migraine pain.

               In sum, Hill’s challenge amounts to a disagreement with the ALJ’s consideration

of conflicting evidence. “[U]nder the substantial evidence standard of review, [however,] it is

not enough for [p]laintiff to merely disagree with the ALJ’s weighing of the evidence or to argue

that evidence in the record could support [his] position.” Warren v. Comm’r of Soc. Sec., 2016

WL 7223338, *6 (N.D.N.Y.), report and recommendation adopted by, 2016 WL 7238947

(N.D.N.Y. 2016). Rather, she must “show that no reasonable factfinder could have reached the

ALJ’s conclusions based on the evidence in the record.” Id.; see also Avant v. Colvin, 2016 WL

5799080, *3 (W.D.N.Y. 2016) (“[a]ll of [p]laintiff’s arguments focus on the substantiality of the

evidence supporting the ALJ’s decision[;] [h]owever, as the Second Circuit has explained,


                                                  16
‘whether there is substantial evidence supporting the claimant’s views is not the question . . . ,

rather, the [c]ourt must decide whether substantial evidence supports the ALJ’s decision’”)

(quoting Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (summary order)

(brackets omitted)). The ALJ’s decision in this case demonstrates that he weighed the record

evidence, including the conflicting evidence; no basis exists for this Court to overturn the ALJ’s

assessment of the evidence or his resolution of the conflicts in it. See Casey v. Comm’r of Soc.

Sec., 2015 WL 5512602, *9 (N.D.N.Y. 2015) (“[i]t is the province of the [ALJ] to consider and

resolve conflicts in the evidence as long as the decision rests upon adequate findings supported

by evidence having rational probative force[;] ... [the ALJ] properly considered the totality of the

record evidence, and concluded that the evidence quoted above outweighed [plaintiff’s] evidence

to the contrary”) (internal quotation omitted).



                                         CONCLUSION

               After a careful review of the entire record, this Court finds that the

Commissioner’s denial of SSI/DIB was based upon substantial evidence and was not erroneous

as a matter of law. Accordingly, the ALJ’s decision is affirmed. For the reasons stated above,

the Commissioner’s motion for judgment on the pleadings (Docket # 13) is GRANTED. Hill’s

motion for judgment on the pleadings (Docket # 10) is DENIED, and Hill’s complaint (Docket

# 1) is dismissed with prejudice.

IT IS SO ORDERED.


                                                                  s/Marian W. Payson
                                                                MARIAN W. PAYSON
                                                              United States Magistrate Judge
Dated: Rochester, New York
       January 9, 2019

                                                  17
